Title: To James Madison from Edmund Pendleton, 11 December 1780
From: Pendleton, Edmund
To: Madison, James


Virga. Decr 11, 1780
Dear Sir
I take up the Pen merely to ask you how you do? Having nothing foreign or domestic to entertain you with; I have not even heard a word from the Assembly this two weeks; Yes I have one very unlucky circumstance to mention which tho’ it may seem of little consequence, I fear will have important effects in [the] future. Our militia who turn’d out with the greatest alacrity are return’d with the most rivited [?] disgust, which is communicated to all others, so that it is announced in all Companies, that they will die rather than Stir again. They were very sickly & many died below, on their way back & since their return, all which they attribute to the Brutal behavr. of a Majr Mcgill, a Regular Officer, who had the command of them in their March down; besides forced & hasty Marches, which will hurt raw Men, they alledge that he wantonly drove them thro’ Ponds of Water wch might have been easily avoided, & would not allow them time to eat, thus travelling in their wet cloaths, they contracted laxes & Pleurisies, which proved fatal. This disgust I fear will prove a prohibition to the recruiting our Continental Quota—if it produces none other bad effects. I am
Dr Sr Yr Affe
Edmd Pendleton
